UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1412


VICTORIA EKGH-NJOKU,

                                                        Petitioner,


          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A24-876-363)


Submitted:   September 8, 2000        Decided:   September 26, 2000


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington, D.C., for
Petitioner.   David W. Ogden, Acting Assistant Attorney General,
Terri J. Scadron, Senior Litigation Counsel, John D. Williams,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victoria Ekgh-Njoku seeks review of the Board of Immigration

Appeals’ (“Board”) decision and order denying her motion to reopen

to apply for adjustment of status under § 245(a) of the Immigration

and Nationality Act, codified at 8 U.S.C.A. § 1255(a) (West 1999).

Our review of the record discloses that the Board properly denied

Ekgh-Njoku’s motion to reopen and that this appeal is without

merit.   Accordingly, we affirm on the reasoning of the Board.   See

Ekgh-Njoku v. INS, No. A24-876-363 (B.I.A. Mar. 10, 2000).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2